DETAILED ACTION
In response to the Response filed on March 17, 2021, claims 2 and 14-18 are withdrawn. Currently, claims 1-18 are still pending with claims 1 and 3-13 being further examined below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (drawn to the product) and Subspecies 1a (drawn to electromagnetic inductive sensors) in the reply filed on March 17, 2021 is acknowledged.
It is noted that claim 9 would have been withdrawn from examination since it is dependent on the withdrawn claim 2. However, since this feature is also disclosed for the elected embodiment of Subspecies 1a as illustrated in instant Fig. 2, as applicant suggested, claim 9 is examined as being dependent on claim 3, see attached interview summary for details.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claim 5: the recitation of “, and a signaling movement of the Eol signaling assembly” can be confusing because it can be confusing as to which phrase the signaling movement is part of. It appears that the recitation may be requiring that the injection device comprises the signaling 
Claim 6 is objected to for incorporating the above informality through its claim dependency. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism for releasably locking the electronic module axially relative to the injection device” in claim 10. It is noted that “mechanism” is a generic placeholder with the functional language “locking…for releasably locking the electronic module axially relative to the injection device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a lock/release mechanism includes a locking element 24a in the form of a protrusion or nose engaging with a counterpart opening or recess of the device housing. The protrusion is biased by means of a locking spring 24b and connected to the release button 24c by way of a release button ring 24d that in turn is guided, or held, by a release button ring guide 24e, such that activating or pressing the release button 24c moves the protrusion out of engagement with the recess, against the force of the locking spring 24b as described in instant [0040].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation of “an injection process executed by means of the injection device” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because while the recitation recites “means,” it is unclear whether the function of this means is executing the injection process. Moreover, while it is inherent that an injection device executes an injection process, it is unclear what the structure for “the means” is as required by the claim. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. It is unclear what structure is required by the recitation of “means of the injection device”
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
For the purpose of continuous examination, the recitation is interpreted as requiring that the electronic module being adapted to be removably attached to the injection device for monitoring an injection process of the injection device. If applicant intends to require a different scope, appropriate clarification and citation of support is requested to avoid any issue of new matter.
Regarding claim 4, the recitation of “a second cover sleeve position” on lines 10-11 is confusing because the claim already recites a second cover sleeve position on line 3. Therefore, since this is the second recitation of a second cover sleeve position in the claim, it is unclear whether this recitation is referring to the same second cover sleeve position of line 3 or another 
Claims 3-13 are also rejected for incorporating the above confusion through their respective claim dependencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schabbach (US Pub. No. 2015/0202375 A1).
Claim 1. Schabbach discloses a system comprising: 
an injection device (1) with a device housing (10) ([0041], Fig. 1a); and 
an electronic module (2) with a module housing (20) ([0046], Fig. 2a), the electronic module being adapted to be removably attached to the injection device for monitoring of an injection process executed by means of the injection device ([0072]-[0073], [0103]; Fig. 7; i.e., monitoring process including dialed dose, prime shot, injection or dose dialing, type of medicament), 

Claim 3. Schabbach discloses the system according to claim 1, wherein the sensor comprises an inductive sensor ([0024]) that comprises an induction coil (i.e., coils of conductor) and the component comprises a conductive component (i.e., magnetic material or coating on drive screw 205) at least partially made of electrically conductive material ([0224]).
Claim 7. Schabbach discloses the system according to claim 3, wherein the induction coil surrounds the injection device in a sensor plane perpendicular to a main axis of the injection device (“main axis”; see Examiner’s Fig. 1), or the induction coil is arranged on a planar or curved surface coaxial with the main axis (Fig. 11; i.e., since drive screw 205 moves along the main axis of the injection device, coil of sensors 401 surrounds the injection device in a sensor plane that is perpendicular to the main axis or coaxial with the main axis).

    PNG
    media_image1.png
    472
    391
    media_image1.png
    Greyscale

Examiner’s Fig. 1
Adapted from Fig. 11 of Schabbach
Claim 8. Schabbach discloses the system according to claim 1, wherein the electronic module comprises a status indicator (21) for indicating a status of the system to a user or for indicating a lapse of a holding time ([0080]).
Claim 10. Schabbach discloses the system according to claim 1, wherein the electronic module comprises a locking mechanism for releasably locking the electronic module axially relative to the injection device ([0046], [0049], and [0052]; i.e., since mating unit configured and embrace the housing 10 of injection device so that supplementary device 2 sits tightly on housing 10 of the injection device 1 but is nevertheless removable from injection device 1 including elements 20-1, 20-2 of Fig. 2a, mating unit of Schabbach is considered to be an equivalent structure to the lock/release mechanism disclosed in the instant disclosure because mating unit of Schabbach comprises structure for releasably locking supplementary device 2 axially relative to injection device 1).
Claim 12. Schabbach discloses an electronic module (2) with a module housing (20), the electronic module being adapted to be removably attached to an injection device (1) with a device housing (10) for monitoring of an injection process executed by means of the injection 
Claim 13. Schabbach discloses the electronic module of claim 12, wherein the sensor control unit is configured to determine changes in the inductance of the induction coil caused by a first displacement of the component of the injection device from a first (i.e., a first position of drive screw 205) to a second component position (i.e., a second position after drive screw 205 has rotated) and caused by a second displacement of the component from the second to the first component position ([0224]-[0225]; i.e., since sensors 401 is capable of detecting the electromagnetic changes caused by any movement of the magnetic material/coating of drive screw 205 past the sensor, sensors 401 is also capable of detecting changes caused by drive screw 205 rotating from a first position to a second position along the helical thread and also when drive screw 205 rotates to return to the first position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Schabbach (US Pub. No. 2015/0202375 A1), or in the alternative, under 35 U.S.C. 103 as being unpatentable over Schabbach (US Pub. No. 2015/0202375 A1) in view of Nielsen (US Pub. No. 2011/0295215 A1).
Claim 11. Schabbach discloses the system according to claim 1, wherein the device housing is elongate (Fig. 1a) and the electronic module housing has a cavity (Fig. 4; i.e., cavity of 
Although Schabbach does not explicitly disclose that housing 20 having a length that surrounds at least half of a full length of the injection device since Schabbach does not illustrate the full length of injection device 1, this feature is still not considered to be patentable. In particular, Nielsen also discloses an electronic module (i.e., monitoring device 30, 50, 730, 930, or 1030) that is removably attachable to an injection device (1) (Fig. 1), wherein the electronic module has a cavity (i.e., cavity of monitoring device in which delivery device 1 is positioned in). Nielsen discloses that the monitoring devices can be of a variety of shapes and sizes as illustrated in Fig. 2 for monitoring device 30, Fig. 6 for monitoring device 50, Fig. 22 for monitoring device 730, Fig. 24 for monitoring device 930, and Fig. 25 for monitoring device 1030. In particular, Nielsen discloses that monitoring device 930, in the attached state, surrounds about at least half of the full length of the delivery device 1 (Fig. 24). Therefore, since both Schabbach and Nielsen are drawn to systems of an injection device with an electronic module that is adapted to be removably attached to the injection device, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the size of the electronic module of Schabbach (2) to having a size that allows it to, in the attached state, surround at least half of the length of the injection device since Nielsen 
	
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schabbach (US Pub. No. 2015/0202375 A1) in view of Westphall (US Pat. No. 7,078,679 B2).
Claim 9. Schabbach11 discloses the system of claim 3 (see attached interview summary for details), but does not explicitly disclose that the electronic module comprises a magnetic shield for shielding the inductive sensor against electromagnetic sources other than the displaced component. However, Westphall also discloses a system with inductive detectors with at least one shielding element for minimizing electric charges induced from sources other than the electrically charged particles so as to reduce noise (col. 13, line 64 until col. 14, line 6). Therefore, since both Schabbach and Westphall are drawn to systems with inductive sensors, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Schabbach with the feature of a magnetic shield for shielding the inductive sensor against electromagnetic sources other than the displaced component as taught by .

Allowable Subject Matter
Claims 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not explicitly disclose the features of the cover sleeve, the cover sleeve spring, and the first inductive sensor with a first inductive coil as required by claim 3 or the end-of-injection signaling assembly and a second inductive sensor as required by claim 4. While Schabbach discloses that the supplemental device 2 detects and signal that an injection has been completed ([0165]), but does not disclose the specifics of the features in claims 3 and 4. It is noted that Miller (US Pub. No. 2008/0188813 A1) also discloses an electronic module for detecting displacement of a movable part with an inductive sensor ([0047]) and a cover sleeve with switches 164 ([0089]), Miller does not disclose that the moveable part detected by the inductive sensor includes the cover. Moreover, while Schneider (US Pub. No. 2018/0225560 A1) discloses an injector with inductive sensors ([0102]) and a cover sleeve (3) with a cover sleeve spring (10) ([0097]), Schneider does not disclose an electronic module comprising a module housing as required. On the other hand, while Eckel (US Pub. No. 2017/0146381 A1) discloses an electronic module having a module housing (120) and comprising an inductive sensor for detecting displacement of a component of the injection .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JENNA ZHANG/Primary Examiner, Art Unit 3783